ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-051, concluding on the record certified to the *119Board pursuant to Rule l:20-4(f)(default by respondent), that AVIS COLE WILLIAMS of NORTHFIELD, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC 1.4(a)(failure to keep a client reasonably informed about the status of a matter and to promptly comply with reasonable requests for information), RPC 1.4(b)(failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation), and RPC 16(d)(improper termination of representation), and good cause appearing;
It is ORDERED that AVIS COLE WILLIAMS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.